DETAILED ACTION

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5 and 7-18 are allowed, for the reasons given below.
The primary reason for the indication of the allow-ability of base claims 1, 10, 17 and 18, and of claims 2-3, 5, 7-9, 11-16, which depend therefrom is the inclusion therein of the limitations of “an information processing apparatus comprising: a display device; a communicator that receives a destination from a communication terminal; and a controller that sets the received destination as a transmission destination of a transmission job, wherein the communicator transmits, based on execution of the transmission job by the controller, data to the transmission destination, wherein the controller sets, as the transmission destination of the transmission job, the destination that is received in a state that the display device displays a first screen that is different from a transmission screen of a transmission function of the information processing apparatus, and wherein the controller does not set, as the transmission destination of the transmission job, the destination that is received in a state that the display device displays a second screen that is a predetermined screen and that is different from the first screen and the transmission screen.
These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677